Case 1:18-cv-05775-ERK-TAM Document 64
                                    58 Filed 07/23/21
                                             06/22/21 Page 1 of 2 PageID #: 498
                                                                            423



                Star Auto Sales, et al. v. Voynow, et al.
 Case Name: ______________________                          Case Number: 18
                                                                         __-CV-______(___)
                                                                               5775 ERK (TAM)


                          CASE MANAGEMENT WORKSHEET

                                           Preparation for Initial Conference

  Rule 26(f) conference held?                                                       Date: Already      done
  Deadline for Rule 26(a) initial disclosures and any HIPAA-
  complaint records authorizations:                                                 Already done
  Procedures discussed for producing Electronically Stored
                                                                                    Yes          No    N/A
  Information (ESI)?

  Confidentiality Order to be submitted for Court approval?                         Yes          No    N/A
                                                                                    Plaintiff(s): 20
  Anticipated number of depositions:
                                                                                    Defendant(s): 20

  First requests for production of documents and for                                Already done
  interrogatories due by:

                       Proposed Deadlines for Pre-Settlement Discovery (Phase I)

  Agreed upon completion date for Phase I Discovery:
  (Reciprocal agreed upon document production and other discovery necessary for a
  reasoned consideration of settlement. Presumptively 60 days after Initial
  Conference.)

  Date for initial settlement conference:                                           Mid to late
  (Parties should propose a date approximately 10-15 days after the completion of   September 2021
  Phase I Discovery, subject to the Court’s availability.)

                  Proposed Deadlines for Discovery and Motion Practice (Phase II)
  Motion to join new parties or amend the pleadings:
  (Presumptively 15 days post initial settlement conference)                        10/15/2021
  All fact discovery completed by:
  (Presumptively 3.5 months post first requests for documents/interrogatories)      7/29/2022
  Joint status report certifying close of fact discovery:                           8/15/2022
                                                                                    Plaintiff(s): 1
  Anticipated number of expert reports:
                                                                                    Defendant(s): 2
Case 1:18-cv-05775-ERK-TAM Document 64
                                    58 Filed 07/23/21
                                             06/22/21 Page 2 of 2 PageID #: 499
                                                                            424




  Exchange of expert reports completed by:                                                  Plaintiffs: 8/31/2022; Defendants: 9/30/2022
  (Presumptively 30 days after fact discovery)

  COMPLETION OF ALL DISCOVERY BY:                                                           12/30/2022
  (Presumptively 9 months after Initial Conference)

  Final date to take first step in dispositive motion practice:                             1/31/2023
  (Parties are directed to consult the District Judge’s Individual Rules regarding such
  motion practice. Presumptively 30 days post completion of all discovery.)

  Do the parties wish to be referred to EDNY’s mediation
                                                                                                Yes                     No
  program pursuant to Local Rule 83.8?

  Do the parties consent to trial before a Magistrate Judge
  pursuant to 28 U.S.C. § 636(c)?
  (The fillable consent form may be found at                                                    Yes                     No
  https://www.uscourts.gov/forms/civil-forms/notice-consent-and-referencecivil-
  action-magistrate-judge. Consenting does not affect a party’s right to a jury trial.)



 SO ORDERED:


 ________________________                                                                 ________________________
 TARYN A. MERKL                                                                           DATE
 United States Magistrate Judge
